Exhibit 10.23

ENGILITY HOLDINGS, INC.

2012 LONG TERM PERFORMANCE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

This Performance Share Award Agreement (this “Agreement”), effective as of the
Grant Date (as defined below), is between Engility Holdings, Inc., a Delaware
corporation (the “Corporation”), and the Participant (as defined below). Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the Engility Holdings, Inc. 2012 Long Term Performance Plan (the
“Plan”). The Plan provides for the grant of Performance Shares to key employees
of the Corporation or its Affiliates as approved by the Committee. In exercise
of its discretion under the Plan, the Committee has determined that the
Participant should receive a Performance-Based Award of Restricted Stock subject
to the terms and restrictions set forth herein under the Plan and, accordingly,
the Corporation and the Participant hereby agree as follows:

1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement:

(a) “Cause” means the Participant’s: (i) intentional failure to perform
reasonably assigned duties, which failure the Participant does not cure within
fifteen days of the Corporation providing written notice of such failure;
(ii) personal dishonesty or willful misconduct in the performance of duties;
(iii) breach of fiduciary duties to the Corporation involving personal profit;
(iv) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses); or
(iv) any act by a Participant involving fraud, any breach by Participant of
applicable regulations of competent authorities in relation to trading or
dealing with stocks, securities, investments and the like or any willful or
grossly negligent act by the Participant resulting in an investigation by the
Securities and Exchange Commission, which, in the case of (iv) above, the Board
reasonably determines materially adversely affects the Corporation or the
Participant’s ability to perform his or her duties to the Corporation. For
purposes of this definition, an act, or failure to act, on Participant’s part
shall be deemed “willful” if done, or omitted to be done, by the Participant in
bad faith and without reasonable belief that the action or omission was in the
best interest of the Corporation. For purposes of this definition, “Corporation”
includes any applicable Subsidiary, Successor and any Subsidiary of a Successor.

(b) “Good Reason” means any of the following actions, without the Participant’s
express prior written approval: (i) any material reduction in base salary,
annual cash incentive opportunity or long-term incentive opportunity,
(ii) subject to the terms and conditions of the applicable plan(s), any failure
by the Corporation to continue to provide employee benefits to the Participant
that are substantially similar in the aggregate to those afforded to persons of
comparable title and position of the Corporation or applicable Subsidiary (for
this purpose employee benefits shall mean retirement, fringe and welfare
benefits); (iii) any material adverse change in the Participant’s duties or
responsibilities; (iv) any relocation of the Participant’s principal place of
business of 50 miles or more, provided that such relocation also increases the
Participant’s commute by at least 25 miles; or (v) any failure to pay amounts
earned by the Participant within ten (10) days after the date such compensation
is due. For purposes of this definition, “Corporation” includes any applicable
Subsidiary, Successor and any Subsidiary of a Successor.

(c) “Grant Date” shall mean                                         .

(d) “Participant” shall mean [EMPLOYEE NAME].



--------------------------------------------------------------------------------

(e) “Performance Shares” shall mean the Performance-Based Award of Shares of
Restricted Stock subject to the terms and restrictions set forth herein, as
further described on Exhibit A.

(f) “Subsidiary” shall mean, as to any person, any corporation, association,
partnership, joint venture or other business entity of which 50% or more of the
voting stock or other equity interests (in the case of entities other than
corporations), is owned or controlled (directly or indirectly) by that entity,
or by one or more of the Subsidiaries of that entity, or by a combination
thereof.

(g) “Successor” means the entity surviving a Change in Control transaction
involving the Corporation or Engility Corporation, and includes any entity of
which such survivor is a Subsidiary and any entity which acquires all or
substantially all of the assets of the Corporation.

(h) “Target Shares” shall mean [# of Shares] Performance Shares, which
represents the target number of shares of Stock that may vest and be released to
the Participant pursuant to this Award. The actual number of Performance Shares
granted hereunder that will vest pursuant to this Award shall be determined in
accordance with Exhibit A hereof.

2. Grant. The Corporation hereby grants an Award of the Performance Shares to
the Participant as set forth on Exhibit A. The Award will be subject to the
terms, conditions and restrictions set forth in the Plan and this Agreement.

3. Restricted Period. Except as otherwise provided in paragraphs 6 and 7 hereof,
the “Restricted Period” shall mean the period beginning on the Grant Date and
expiring on the third anniversary of the Grant Date, or, if later, the date on
which the Committee provides the certification set forth in (a) below, but only
if (a) and to the extent the Corporation has achieved the performance targets
set forth on Exhibit A (and the other terms and conditions set forth therein
have been met) as certified by the Committee, and (b) the Participant has
remained in service with the Corporation or any of its Affiliates continuously
until that date.

4. Stock Issuance. During the Restricted Period, the maximum number of
Performance Shares issuable pursuant to this Agreement shall be held by a
custodian in book entry form with restrictions on such shares duly noted. No
earlier than the day following the day on which the Restricted Period ends,
subject to the Corporation’s right to require payment of any taxes in accordance
with Section 5(f) of the Plan and paragraph 13 hereof, the restrictions shall be
removed from the requisite number of any Performance Shares (as provided by
Exhibit A) that are held in book entry form and such shares thereafter shall be
released as unrestricted Stock. Notwithstanding the foregoing, Exhibit A sets
forth the extent to which the Corporation may elect, in its sole discretion, to
substitute any Performance Shares otherwise vested and released to Participant
upon the expiration of the Restricted Period related thereto with an amount of
cash equal to the Fair Market Value of the Stock that would otherwise have been
vested and released to Participant on such date, less applicable withholding
taxes.

5. Restrictions on Transfer During Restricted Period. Until the Restricted
Period has expired or terminated, the Performance Shares shall not be sold,
assigned, transferred, pledged, hypothecated, loaned, or otherwise disposed of,
except that the Performance Shares may be transferred, subject to the terms and
conditions hereof, by will or by the laws of descent and distribution. Any sale,
assignment, transfer, pledge, hypothecation, loan or other disposition other
than in accordance with this paragraph 5 shall be null and void.

 

2



--------------------------------------------------------------------------------

6. Change in Control During Restricted Period. Upon the occurrence of a Change
in Control,

(a) In the event the entity surviving the Change in Control (the “Successor”)
assumes the Award granted hereby, (i) any in process Performance Periods shall
end upon the date immediately preceding the Change in Control, (ii) the number
of Performance Shares that shall be eligible to vest shall be (A) the Target
Shares, if less than one-half of the Performance Period applicable to the
Corporation has elapsed prior to the effective date of the Change in Control, or
(B) the actual number of Performance Shares that would have vested if the date
of the Change in Control were the end of the Performance Period and the actual
performance as of that date had been the actual performance for the entire
Performance Period, if one-half or more of the Performance Period applicable to
the Corporation has elapsed prior to the effective date of the Change in
Control, (iii) the Restricted Period will end on the third anniversary of the
Grant Date, and (iv) notwithstanding paragraph 7 below, in the event the
Participant’s employment with the Successor is terminated without Cause by the
Successor, or for Good Reason by the Participant or as a result of the death,
“disability” or “qualifying retirement” of Participant (each as defined in
paragraph 7 below), prior to the expiration of the Restricted Period, the number
of Performance Shares otherwise eligible to vest pursuant to this paragraph
shall immediately vest and be released to the Participant upon the Participant’s
termination of employment.

(b) In the event the Successor does not assume the Award granted hereby, the
Restricted Period shall end with respect to a number of Performance Shares equal
to (i) the Target Shares, if less than one-half of the Performance Period
applicable to the Corporation has elapsed prior to the effective date of the
Change in Control, or (ii) the actual number of Performance Shares that would
have vested if the date of the Change in Control were the end of the Performance
Period and the actual performance as of that date had been the actual
performance for the entire Performance Period, if one-half or more of the
Performance Period applicable to the Corporation has elapsed prior to the
effective date of the Change in Control, and the appropriate number of
Performance Shares shall be vested and released in accordance with paragraph 4.

For purposes of determining the performance with respect to any shortened
Performance Period pursuant to paragraph 6(a)(ii)(B) or paragraph 6(b)(ii)
above, the following modifications shall be made to the components of the
Performance Goals:

(A) The TSR Rank shall be determined as provided on Exhibit A, except that the
trading volume weighted average price for the 30-day period ending on the last
day of the shortened Performance Period shall be replaced with the price per
share to be paid to the holder thereof in accordance with the definitive
agreement governing the transaction constituting the Change in Control (or, in
the absence of such agreement, the closing price per Share as reported on the
NYSE for the last trading day of the shortened Performance Period), adjusted to
reflect an assumed reinvestment, as of the applicable ex-dividend date, of all
cash dividends and other cash distributions (excluding cash distributions
resulting from share repurchases or redemptions by the Corporation) paid to
stockholders during the shortened Performance Period.

(B) The Revenue CAGR for the Corporation and the Corporation Peer Group shall be
determined by reference to the applicable financial statements as filed with the
SEC for the each of the applicable fiscal quarters during the shortened
Performance Period and ending with or prior to the end of the Performance
Period; provided that only fiscal quarters for which financial information has
been filed with the SEC shall be considered by the Committee.

(C) The Committee shall make any other appropriate adjustments to the
performance targets, performance periods and the determination of actual
performance to enable it to make appropriate comparisons with the Corporation
Peer Group and otherwise to carry out the intent of this paragraph 6.

 

3



--------------------------------------------------------------------------------

7. Termination of Employment During Restricted Period.

(a) In the event that the Participant’s employment with the Corporation and its
Subsidiaries is terminated (other than by reason of death, “qualifying
retirement” or “disability,” as defined below) prior to the expiration or
termination of the Restricted Period and prior to the occurrence of a Change in
Control, the Participant the Participant shall forfeit the Performance Shares
and all of the Participant’s rights hereunder shall cease (unless otherwise
provided for by the Committee in accordance with the Plan). The Participant’s
rights to the Performance Shares shall not be affected by any change in the
nature of the Participant’s employment so long as the Participant continues to
be an employee or other applicable service provider, within the discretion of
the Committee, of the Corporation or any of its Subsidiaries.

(b) In the event the Participant terminates employment with the Corporation and
its Subsidiaries because of “qualifying retirement” after the first anniversary
of the Grant Date and prior to the expiration or termination of the Restricted
Period and the occurrence of a Change in Control, the provisions of paragraph
7(a) shall not apply and the number of Performance Shares earned and vested
hereunder shall be determined as of the end of the Performance Period in
accordance with Exhibit A as if Participant’s employment had continued through
the end of the Restricted Period. The applicable number of Performance Shares
earned and vested shall be released in accordance with paragraph 4 following the
certification by the Committee of the achievement of the performance targets in
accordance with paragraph 3 and Exhibit A. For purposes of this Agreement,
“qualifying retirement” means the Participant (A) terminates employment with the
Corporation and its Subsidiaries other than for Cause (and is not subject to
termination for Cause at the time of such termination) more than one year after
the Grant Date, (B) is available for consultation with the Corporation or any of
its Subsidiaries at the reasonable request of the Corporation or one of its
Subsidiaries and (C) terminates employment on or after attaining age 65 and
completing at least five years of service in the aggregate with the Corporation
and its Subsidiaries (which service must be continuous through the date of
termination except for a single break in service that does not exceed one year
in length).

(c) If the Participant’s employment with the Corporation and its Subsidiaries is
terminated because of death or “disability” prior to the expiration or
termination of the Restricted Period and prior to the occurrence of a Change in
Control, the provisions of paragraph 7(a) shall not apply and the Restricted
Period shall end with respect to a number of Performance Shares equal to the
Target Shares, and the appropriate number of Performance Shares shall be vested
and released in accordance with paragraph 4. For purposes of this Agreement,
“disability” means the Participant, as a result of incapacity due to physical or
mental illness, becomes eligible for benefits under the long-term disability
plan or policy of the Corporation or a Subsidiary in which the Participant is
eligible to participate.

(d) Whether (and the circumstances under which) employment has been terminated
and the determination of the termination date for the purposes of this Agreement
shall be determined by the Committee or (with respect to any employee other than
an “Executive Officer” as defined under the Plan) its designee (who, at the date
of this Agreement, shall be the Corporation’s Vice President of Human
Resources), whose good faith determination shall be final, binding and
conclusive; provided, that such designee may not make any such determination
with respect to his or her own employment.

 

4



--------------------------------------------------------------------------------

8. Dividends. If the Corporation pays a cash dividend on its common stock, the
Participant shall accrue in his or her Dividend Account (as defined below) a
cash dividend equivalent with respect to the maximum number of Performance
Shares issuable pursuant to this Agreement as of the record date for the
dividend. The Corporation shall cause an account (the “Dividend Account”) to be
established and maintained as part of the records of the Corporation to evidence
the aggregate cash dividend equivalents accrued by the Participant from time to
time under this paragraph. No interest shall accrue on any amounts reflected in
the Dividend Account. The Participant’s interest in the amounts reflected in the
Dividend Account shall be that of a general, unsecured creditor of the
Corporation. Subject to, and as promptly as practicable following, the vesting
and release of the Stock pursuant to paragraph 4 hereunder, the Corporation
shall pay an amount in cash (without interest and subject to applicable
withholding taxes) to the Participant (or his or her transferee(s) who are
issued the Stock pursuant to paragraph 4 hereunder) equal to the aggregate cash
dividend equivalents accrued in the Participant’s Dividend Account with respect
to the vested Stock released to the Participant and the Participant’s Dividend
Account shall be eliminated at that time. In the event that the Participant
forfeits his or her rights to all or any portion of the Performance Shares, the
Participant also shall be deemed to have forfeited his or her rights to any cash
dividend equivalents accrued in the Participant’s Dividend Account with respect
to such forfeited shares and the Participant’s Dividend Account shall be
eliminated at that time.

9. No Right to Continued Employment. Nothing in this Agreement or the Plan shall
be interpreted or construed to confer upon the Participant any right to continue
employment by the Corporation or any of its Subsidiaries, nor shall this
Agreement or the Plan interfere in any way with the right of the Corporation or
any of its Subsidiaries to terminate the Participant’s employment at any time
for any reason whatsoever, whether or not with cause.

10. Company Clawback Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, the Corporation may require the Participant to return
shares of Stock (or the value of such Stock when originally released to
Participant), dividends paid from the Dividend Account and any other amount
required by law to be returned, in the event that such repayment is required in
order to comply with the Corporation’s clawback policy as then in effect or any
laws or regulations relating to restatements of the Corporation’s
publicly-reported financial results.

11. Adjustments Upon Change in Capitalization. In the event of any
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, spin-offs, stock dividend or similar capital adjustment, as a result of
which shares of any class shall be issued in respect of outstanding shares of
the Corporation’s Common Stock or shares of Corporation’s Common Stock shall be
changed into a different number of shares or into another class or classes or
into other property or cash, the number of Performance Shares shall be adjusted
to reflect such event so as to preserve (without enlarging) the value of the
award hereunder, with the manner of such adjustment to be determined by the
Committee in its sole discretion. This paragraph shall also apply with respect
to any extraordinary dividend or other extraordinary distribution in respect of
the Corporation’s Common Stock (whether in the form of cash or other property).

12. General Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Corporation shall have no obligation to transfer the Stock as
contemplated by this agreement unless and until such transfer shall comply with
all relevant provisions of law and the requirements of any stock exchange on
which the Corporation’s shares are listed for trading.

13. Tax Withholding. Upon the expiration or termination of the Restricted
Period, the Participant shall remit to the Corporation the minimum amount
necessary to satisfy Federal, state, local or foreign withholding tax
requirements, if any (“Withholding Taxes”) as a condition to the Corporation’s
issuance of any Stock as provided in paragraph 4. The payment shall be in cash,
unless otherwise

 

5



--------------------------------------------------------------------------------

provided by the Corporation to allow (i) the delivery of shares of Stock, (ii) a
reduction in the number of shares of Stock otherwise deliverable upon vesting or
other amounts otherwise payable to the Participant pursuant to this Agreement,
or (iii) a combination of (i) and/or (ii). The value of any Stock delivered or
withheld as payment in respect of withholding tax requirements shall be
determined by reference to the Fair Market Value of such Stock as of the date of
such withholding or delivery. In the event that Withholding Taxes are satisfied
by withholding a portion of the Stock otherwise deliverable upon vesting to the
Participant pursuant to this Agreement, the Corporation shall not withhold any
Stock in excess of the minimum number of shares of Stock necessary to satisfy
the applicable Withholding Taxes.

14. Plan Governs. The Participant hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by its terms, all of which are incorporated herein
by reference. The Plan shall govern in the event of any conflict between this
Agreement and the Plan.

15. Modification of Agreement. This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but, subject
to the terms and conditions of the Plan and this Agreement, only by a written
instrument executed by the parties hereto.

16. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

17. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware without
giving effect to the conflicts of laws principles thereof. If the Participant
has received a copy of this Agreement (or the Plan or any other document related
hereto or thereto) translated into a language other than English, such
translated copy is qualified in its entirety by reference to the English version
thereof, and in the event of any conflict the English version will govern.

18. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Corporation. This Agreement shall inure to the
benefit of the Participant or the Participant’s legal representatives. All
obligations imposed upon the Participant and all rights granted to the
Corporation under this Agreement shall be final, binding and conclusive upon the
Participant’s heirs, executors, administrators and successors.

19. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participant, the Corporation and all other interested persons. No member of the
Committee shall be personally liable for any action determination or
interpretation made in good faith with respect to the Plan or the Performance
Shares. In its absolute discretion, the Board of Directors may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

20. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Participant and Corporation for all purposes.

21. Data Privacy Consent. As a condition of the grant of the Performance Shares,
the Participant hereby consents to the collection, use and transfer of personal
data as described in this paragraph. The Participant understands that the
Corporation and its Subsidiaries hold certain personal

 

6



--------------------------------------------------------------------------------

information about the Participant, including name, home address and telephone
number, date of birth, social security number, salary, nationality, job title,
ownership interests or directorships held in the Corporation or its
Subsidiaries, and details of all restricted units or other equity awards or
other entitlements to shares of common stock awarded, cancelled, exercised,
vested or unvested (“Data”). The Participant further understands that the
Corporation and its Subsidiaries will transfer Data among themselves as
necessary for the purposes of implementation, administration and management of
the Participant’s participation in the Plan, and that the Corporation and any of
its Subsidiaries may each further transfer Data to any third parties assisting
the Corporation in the implementation, administration and management of the
Plan. The Participant understands that these recipients may be located in the
European Economic Area or elsewhere, such as the United States. The Participant
hereby authorizes them to receive, possess, use, retain and transfer such Data
as may be required for the administration of the Plan or the subsequent holding
of shares of common stock on the Participant’s behalf, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer to a
broker or other third party with whom the Participant may elect to deposit any
shares of common stock acquired under the Plan. The Participant may, at any
time, view such Data or require any necessary amendments to it.

22. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Performance
Shares contemplated hereunder, the Participant expressly acknowledges that
(a) the Plan is discretionary in nature and may be suspended or terminated by
the Corporation at any time; (b) the grant of Performance Shares is a one-time
benefit that does not create any contractual or other right to receive future
grants of performance shares, or benefits in lieu of performance shares; (c) all
determinations with respect to future grants of performance shares, if any,
including the grant date, the number of shares of Stock granted and the
restricted period, will be at the sole discretion of the Corporation; (d) the
Participant’s participation in the Plan is voluntary; (e) the value of the
Performance Shares is an extraordinary item of compensation that is outside the
scope of the Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences;
(f) grants of performance shares are not part of normal or expected compensation
for any purpose and are not to be used for calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments, and the Participant waives
any claim on such basis; and (g) the future value of the Stock is unknown and
cannot be predicted with certainty. In addition, except for the rights and
benefits expressly provided herein, the Participant understands, acknowledges
and agrees that the Participant will have no rights to compensation or damages
related to the Performance Shares in consequence of the termination of the
Participant’s employment for any reason whatsoever and whether or not in breach
of contract.

23. Award Administrator. The Corporation may from time to time to designate a
third party (an “Award Administrator”) to assist the Corporation in the
implementation, administration and management of the Plan and any Performance
Shares granted thereunder, including by sending Award Letters on behalf of the
Corporation to Participants, and by facilitating through electronic means
acceptance of Performance Share Agreements by Participants.

24. Acceptance. This Agreement shall not be enforceable until it has been
executed by the Participant. In the event the Corporation has designated an
Award Administrator, the acceptance (including through electronic means) of the
Performance Shares Award contemplated by this Agreement in accordance with the
procedures established from time to time by the Award Administrator shall be
deemed to constitute the Participant’s acknowledgment and agreement to the terms
and conditions of this Agreement and shall have the same legal effect in all
respects of the Participant having executed this Agreement by hand.

 

7



--------------------------------------------------------------------------------

By:   ENGILITY HOLDINGS, INC.  

 

  Anthony Smeraglinolo   President and Chief Executive Officer  

 

  Thomas O. Miiller   Senior Vice President, General Counsel and Corporate
Secretary

 

Acknowledged and Agreed as of the date first written above: Participant ES

 

Participant Signature

[Signature page to Engility Holdings, Inc. 2012 Long Term Performance Plan

Performance Share Award Agreement]



--------------------------------------------------------------------------------

Exhibit A

Engility Holdings, Inc.

2013 Performance Share Award Performance Targets

1. Target Shares. The target number of Performance Shares for the Participant is
[            ].

2. Maximum Shares. The maximum number of Performance Shares for the Participant
is [            ].

3. Performance Period. The “Performance Period” for this Award shall begin on
January 1, 2013 and end on December 31, 2015.

4. Performance Goals. The “Performance Goals” for this Award are (A) the
Corporation’s relative compounded annual revenue growth for the Performance
Period ranked against that of the companies that comprise the Corporation Peer
Group, and (B) the total shareholder return of the Corporation for the
Performance Period ranked against the total shareholder return of companies that
are included in the Corporation Peer Group, in each case, for the Performance
Period as further described below.

5. Definitions. For purposes of this Exhibit A, the following terms have the
following meanings:

“Revenue CAGR” means a single, three year compounded annual growth rate of
revenue, as defined by the Performance Period, where revenue is based on GAAP,
as reported on the Corporation’s Annual Reports on Form 10-K for the applicable
years. In evaluating the Corporation’s Revenue CAGR versus peer group companies’
CAGR performance over the Performance Period, the Committee shall adjust the
Corporation’s and peer group companies’ GAAP reported revenue for extraordinary
items (within the meaning of GAAP) and any effects related to a change in tax or
accounting principles, as applicable. The Committee shall determine the Revenue
CAGR of each member of the Corporation Peer Group by reference to its financial
statements as filed with the SEC for the most recent twelve fiscal quarters
ending with or prior to the end of the Performance Period.

“Corporation Peer Group” means the following companies: [LIST OF COMPANY PEERS].
Companies who become no longer publicly traded at any time during the
Performance Period (including by reason of being acquired by another public
company) shall be eliminated from the Corporation Peer Group ab initio for the
entirety of the Performance Period. Companies that become bankrupt during the
Performance Period will be assigned the lowest rank in the percentiles.

“TSR Rank” means the aggregate total shareholder return on Stock over the
Performance Period, ranked against the total shareholder return over the same
three year period for each of the companies that comprise the Corporation Peer
Group. Total shareholder return will be calculated using a beginning price equal
to the trading volume weighted average price over the period beginning thirty
(30) calendar days prior to the start of the Performance Period and ending the
calendar day before the start of the Performance Period, and an ending price
equal to the trading volume weighted average price over the period beginning
thirty (30) calendar days prior to the end of the Performance Period and ending
with the end of the Performance Period, and accounting for immediate
reinvestment (as of the ex-dividend date) of all cash dividends and other cash
distributions (excluding cash distributions resulting from share repurchases or
redemptions by the Company) over this period. Following the Performance Period,
the total shareholder return shall be computed for the Corporation and each
company in the Corporation Peer Group and each of such companies shall be ranked
in accordance with this metric. The Schedule in paragraph 4 below refers to
percentiles of this TSR Rank.

 

A-1



--------------------------------------------------------------------------------

6. Percentage of Performance Shares Earned. Following the end of the Performance
Period, the Committee will determine the extent to which Performance Shares have
become earned according to the sum of the results of the following two
schedules:

 

  (A) Revenue CAGR Performance Shares. The number of Target Shares subject to
the Revenue CAGR Performance Goal is one half of the Target Shares. The
percentage of such Performance Shares that will vest with Revenue CAGR
performance is as follows:

 

3 Year Revenue CAGR

   Percentage of Revenue CAGR
Target Performance Shares Earned  

75th Percentile or above

     200 % 

50th Percentile

     100 % 

25th Percentile

     50 % 

Below 25th Percentile

     0 % 

 

  (B) TSR Performance Shares. The number of Target Shares subject to the TSR
Performance Goal is one half of the Target Shares. The percentage of such
Performance Shares that will vest with TSR performance is as follows:

 

TSR Rank

   Percentage of TSR Target
Performance Shares Earned  

75th Percentile or above

     200 % 

50th Percentile

     100 % 

25th Percentile

     50 % 

Below 25th Percentile1

     0 % 

 

1 

Notwithstanding anything in the Revenue CAGR Schedule, if the Corporation’s TSR
is in the bottom quartile of the Corporation Peer Group, none of the Performance
Shares shall vest.

Thus, up to 200% of the Target Shares may be earned if maximum performance is
achieved for both Performance Goals, and, therefore, the actual number of shares
of Restricted Stock that shall be granted and outstanding (pending resolution of
the performance goals and vesting provided herein) as of the Grant Date shall be
the Maximum Shares. Vesting related to performance between the percentiles
listed above will be determined by straight line interpolation. Any Performance
Shares not earned and vested as provided above on the applicable determination
date shall be forfeited. Beginning on the date the Restricted Period ends
pursuant to Section 3 of this Agreement, and ending on the date the Performance
Shares are released to the Participant as unrestricted Stock in accordance with
Section 4 of this Agreement, the Committee shall have the discretion to
substitute a cash payment for any portion of the Performance Shares as
determined by the Committee. Such cash payment shall be equal to the product of
(1) the number of Performance Shares that the Committee has determined to be
substituted for, and (2) the Fair Market Value of the Corporation’s Stock on the
date the cash payment is made, net of any applicable withholding amounts.

 

A-2